NUMBER 13-05-787-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE LEFLEUR
TRANSPORTATION OF TEXAS, INC., 
LEFLEUR
TRANSPORTATION CO. OF TUPELO, INC., 
AND
ARACELIA GONZALEZ IBARRA, INDIVIDUALLY
 
 
 
                      On Petition for Writ of
Mandamus
 
 
 
                     MEMORANDUM OPINION
 
                     Before Justices Hinojosa, Ya_ez, and Castillo
                             Per Curiam Memorandum Opinion
 




Relators, Le Fleur Transportation of Texas, Inc.,
LeFleur Transportation Co. of Tupelo, Inc. and Aracelia Gonzalez Ibarra,
Individually, filed a motion for emergency stay and petition for writ of
mandamus in the above cause on December 29, 2005. Having examined and fully
considered the motion and petition for writ of mandamus, the Court is of the
opinion that (1)  relators have not shown
themselves entitled to the relief sought and, thus, (2) the motion and petition
must be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the motion for emergency stay is
DENIED and the petition for writ of mandamus is DENIED.
PER CURIAM
 
Memorandum Opinion
delivered and filed
this
5th day of January, 2006.